Exhibit 32.2 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350 AS ADDED BY SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report on Form 10-Q of QNB Corp. (the Company) for the period ended March 31, 2015, as filed with the Securities and Exchange Commission (the Report), I, Janice McCracken Erkes, Chief Financial Officer of the Company, certify, pursuant to 18 U.S.C. §1350, as added by § 906 of the Sarbanes-Oxley Act of 2002, that this periodic report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934 and that information contained in this report fairly presents, in all material respects, the financial condition and results of operations of the issuer. Date: May 7, 2015 By: /s/ Janice McCracken Erkes Janice McCracken Erkes Chief Financial Officer
